Citation Nr: 1115353	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-31 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether a VA Form 9 (Appeal to Board of Veterans' Appeals) addressing the claims for service connection for posttraumatic stress disorder (PTSD), depression, and infertility, received on April 25, 2007, was timely filed.

2. Entitlement to service connection for infertility, to include as secondary to service-connected PTSD with depression.


REPRESENTATION

Appellant represented by:	Mary Ann Royle, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1985 to March 1989.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an August 2007 determination by the Seattle, Washington RO that the Veteran had not timely filed a Substantive Appeal in the matters of service connection for PTSD, depression, and infertility.  In April 2009, a Travel Board hearing was held before a Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  In a decision issued in June 2009, the Board determined that the Veteran's April 25, 2007, Substantive Appeal as to the matters of service connection for PTSD, depression, and infertility was not timely filed, and dismissed her appeal.  She appealed that decision to the Court.  In May 2010 the Court vacated the June 2009 Board decision and remanded the matter for readjudication consistent with instructions outlined in an April 2010 Joint Motion for Remand (Joint Motion) by the parties.  In July 2010, the Board readjudicated the Veteran's claim according to the instructions outlined in the April 2010 Joint Motion, and again dismissed her claim, finding that the April 25, 2007, Substantive Appeal was not timely filed.  She appealed that decision to the Court.  In February 2011, the Court vacated the July 2010 Board decision and remanded the matter for readjudication consistent with the instructions outlined in a February 2011 Joint Motion by the parties.

The Veterans Law Judge who conducted the April 2009 Travel Board hearing and issued the June 2009 and July 2010 decisions is no longer with the Board.  The Veteran was offered the opportunity for another Travel Board hearing; in a March 2011 statement, she declined another hearing.  The case has been reassigned to the undersigned.

As an initial matter, the Board notes that service connection for PTSD with recurrent chronic major depressive episodes has since been granted.  The Veteran continues to pursue this appeal in furtherance of establishing an earlier effective date for the award.  As this decision grants the Veteran's appeal in the matter of timeliness of her April 25, 2007, Substantive Appeal, the matter of an earlier effective date for the award of service connection for PTSD with depression is raised by the record, and is referred to the RO for their consideration.  The Board does not have jurisdiction in the matter at this time.

As to the Veteran's claim of service connection for infertility, it is not entirely clear from the record whether she has intended to pursue this appeal; in the absence of any clear indication of a withdrawal of such issue from appeal, the Board will assume that it remains on appeal.

The matter of service connection for infertility, to include as secondary to service-connected PTSD with depression, is REMANDED to the Seattle, Washington RO.  VA will notify the appellant if any action on her part is required.


FINDINGS OF FACT

1. On November 22, 2005, the RO mailed notification to the Veteran of its November 2005 rating decision that denied service connection for PTSD, depression, and infertility.

2. A notice of disagreement (NOD) challenging the denials of service connection for PTSD, depression, and infertility was received in October 2006.

3. A statement of the case (SOC) addressing the matters of service connection for PTSD, depression, and infertility was issued by the RO on February 8, 2007; it was accompanied by a letter explaining the Veteran's appellate rights and responsibilities.
4. A Substantive Appeal, signed by the Veteran on March 28, 2007, was received at the RO on April 25, 2007.

5. At the April 2009 Travel Board hearing, the Veteran and her former (American Legion) representative presented good cause for her failure to timely file a Substantive Appeal in her challenge to the November 2005 rating decision.


CONCLUSION OF LAW

The Veteran's Substantive Appeal with the November 2005 rating decision that denied service connection for PTSD, depression, and infertility may be accepted as timely.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109(b), 19.30, 20.101, 20.200, 20.202, 20.300, 20.302, 20.303 20.305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 7105, an appeal to the Board must be initiated by a timely filed NOD in writing and completed, after an SOC has been furnished, by a timely filed Substantive Appeal.  The Substantive Appeal can be set forth on a VA Form 9 (Appeal to the Board of Veterans' Appeals) or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to errors of fact or law made by the RO.  38 C.F.R. §§ 20.200, 20.201, and 20.202.

The NOD and the Substantive Appeal must be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the benefit being sought is granted in full.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The SOC is to be mailed to the claimant at his or her most recent address of record, with a copy provided to the claimant's representative, if any.  38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  To be considered timely, the Substantive Appeal must be filed within 60 days from the date that the RO mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed.  38 U.S.C.A. § 20.302(b).  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(a), (b).

Additionally, an extension of time for filing a Substantive Appeal may be granted on motion filed prior to the expiration of the time limit described above.  38 C.F.R. § 20.303.  If the claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he or she "is statutorily barred from appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

On November 22, 2005, the Veteran was notified of an unfavorable rating decision denying service connection for PTSD, depression, and infertility.  An NOD challenging the denials of service connection was received in October 2006.  Following the receipt of additional evidence, the matters were readjudicated and an SOC was mailed to the Veteran on February 8, 2007, along with a cover letter explaining her appellate rights and responsibilities.

On February 16, 2007, the Veteran contacted the RO by telephone.  The Report of Contact indicates she spoke with a VA employee and was requested to provide details regarding her alleged in-service stressor.  The VA employee also noted the following:

Veteran has appeal in process.  She has the form 9 and states that she has provided all the information she has.  She thinks we have all the information to substantiate her claim.  She is trying to locate a fellow service woman to make a statement.

On April 25, 2007, the RO received two submissions from the Veteran: (1) A hearing request signed on February 22, 2007, and (2) a VA Form 9, Substantive Appeal, signed on March 28, 2007.  Both have a (recipient unidentified) "received" date stamp of April 12, 2007.  At the April 2009 Travel Board hearing, the Veteran's former American Legion representative confirmed that the April 12, 2007 date stamp was from that organization.

The RO subsequently notified the Veteran in August 2007 that her Substantive Appeal, received on April 25, 2007, was untimely and that the submission would be considered a request to reopen a previously denied claim.  The present appeal arises from that determination.

As was noted, the Veteran's Substantive Appeal was not received until April 25, 2007, and there is no document in the file received on or before April 2, 2007, that could be construed as a Substantive Appeal as defined in 38 C.F.R. § 20.202, or as a request for an extension under 38 C.F.R. § 20.303.  The Veteran does not dispute that her Substantive Appeal was not timely received.  She argues, in essence, that despite the untimely filing of a Substantive Appeal, the Board should nonetheless accept her Substantive Appeal as timely.
In Percy v. Shinseki, 23 Vet. App. 37, 45 (2009), the Court held that the 60-day period to file a Substantive Appeal in a claim for VA benefits is not a jurisdictional bar to the Board's adjudication of a matter, and that VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.

Based on the evidence of record, the Board finds that the Veteran has presented "good cause" for extending the time limit for filing her Substantive Appeal in the matters of service connection for PTSD, depression, and infertility.  See 38 C.F.R. § 3.109(b).  The record shows that during the 60-day period following the issuance of the February 2007 SOC (and in connection with her preparation of her VA Form 9) she contacted the RO to inquire as to what additional evidence or information was needed to substantiate her claim.  This reflects a continuing pursuit of her appeal, and does not suggest an intent to abandon her claim by not filing a Substantive Appeal.

In various statements received subsequent to the RO's notification to the Veteran that her Substantive Appeal was not timely filed, she requested lenience and explained that the circumstances surrounding her life's situation during the time period in question made it difficult for her to follow complex instructions/process information and keep track of deadlines.  Specifically, she stated that during the time period in question, she was preoccupied with caring for her father who was terminally ill with cancer.  He eventually suffered a serious fall on April 14, 2007, and died three days later.  Prior to his death she was his sole caregiver, and the increased stress, anxiety, and depression from her father's illness and ultimate death, superimposed on her existing PTSD, made it difficult for her to remember and keep track of deadlines.  To support her claim, she submitted VA treatment records from 2007 which note that her psychiatric symptoms were complicated by her concerns for her father.  In September 2007, she also submitted an August 2007 statement from her treating nurse, M.S., R.N., at the American Lake VA Medical Center (VAMC), who confirmed that she had been treating the Veteran since 2005, and over the years, had witnessed the Veteran's stress levels increase due to the level of care that was required for her father.  Nurse M.S., also noted that the Veteran continued to mourn her father, as they were very close, and that bereavement had been added as a medical diagnosis.
Finally, at the April 2009 Travel Board hearing, it was noted that there was a significant lapse of time between the dates of the Veteran's signature on her hearing request form and VA Form 9, and the date such forms were received by VA.  The Veteran clarified that she had mailed her forms to her then representatives, the American Legion, at their co-located office at the American Lake VAMC.  Her American Legion representative, in turn, testified that during the period in question, the American Legion was experiencing "administrative problems with the mail runs" between their office at the American Lake VAMC and their co-located office at the Seattle, Washington RO.  Therefore, it was not uncommon to see a "time lapse" between the time their American Lake VAMC office received mail and the transfer of the mail to their office at the Seattle, Washington RO (where it was submitted to the RO).

After reviewing the Veteran's and her representative's statements and testimony in conjunction with the evidence contained in the claims file, the Board finds their explanations as to the untimeliness of her April 25, 2007 Substantive Appeal, to be reasonable, plausible, and persuasive.  The Board finds no reason to question their sincerity or their credibility, and therefore concludes that reasonable doubt requires the untimely Substantive Appeal to be accepted as both adequate and timely.  Notably, the Veteran's April 25, 2007 Substantive Appeal was received only 17 days after the filing deadline, and as noted, there were mitigating circumstances surrounding the submission of her Substantive Appeal to account for the delay.

Accordingly, the Board finds that the Veteran's Substantive Appeal was timely filed, thereby perfecting her appeal of the claims of service connection for PTSD, depression, and infertility.  The appeal is granted to this extent only.  38 C.F.R. § 20.101.


ORDER

The appeal to establish that a Substantive Appeal of the November 2005 rating decision that denied service connection for PTSD, depression, and infertility was timely filed is granted.  
REMAND

As was noted in the Introduction above, the RO has since granted  service connection for PTSD with depression (and that issue is now moot).  The Board's grant of the Veteran's appeal regarding timeliness of a substantive appeal of the November 2005 denial of service connection for PTSD raises the issue of entitlement to an earlier effective date for the award of service connection for PTSD with depression, and that matter has been referred to the RO for their consideration.  (The Veteran is advised that the RO's ultimate determination in the matter will be an appealable issue.)

Regarding the claim of service connection for infertility, which the Veteran also claims as secondary to her PTSD with depression, the Board finds that the RO must be afforded the opportunity for initial re-adjudication of the matter in light of all the evidence that has been added to the record and not yet considered by the RO.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board notes that in the light of the grant of service connection for PTSD with depression the proposed secondary service connection theory of entitlement must be addressed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following:

The RO should review the file (specifically including an initial review of the evidence received since the February 2007 SOC) and then fully develop (to include arranging for a VA examination, if necessary) and readjudicate the matter of service connection for infertility, to include as secondary to service-connected PTSD with depression.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


